Citation Nr: 0417403	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  02-12 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for complex 
partial seizure disorder with secondary generalization, 
currently rated as 60 percent disabling.

2.  Entitlement to an initial evaluation in excess of 20 
percent for left shoulder impingement syndrome and bursitis.

3.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative joint disease and right shoulder 
impingement syndrome.

4.  Entitlement to an initial evaluation in excess of 10 
percent for left epicondylitis.


ATTORNEY FOR THE BOARD

C. Dillon, Counsel



INTRODUCTION

The veteran served on active duty from November 1986 to June 
1990.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied an increased evaluation in excess of 
40 percent for complex partial seizure disorder with 
secondary generalization; granted entitlement to service 
connection for degenerative joint disease and impingement 
syndrome, right shoulder, and assigned a 20 percent 
evaluation; granted entitlement to service connection for 
impingement syndrome and bursitis, left shoulder, and 
assigned a 20 percent evaluation; and granted entitlement to 
service connection for epicondylitis, left elbow, and 
assigned a 10 percent evaluation.  In February 2004, the RO 
increased the evaluation for complex partial seizure disorder 
to 60 percent.

The Board remanded this case in April 2003 for additional 
development of the claims.  The case has been returned for 
further appellate review.

The issues involving the veteran's seizure and shoulder 
disabilities are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


FINDINGS OF FACT

1.  The veteran's left epicondylitis demonstrates a full 
range of painless elbow motion, but the left epicondylitis 
causes pain on wrist extension.

2.  The veteran's left epicondylitis does not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation in excess of 10 
percent for left epicondylitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45,  
4.71a, Diagnostic Codes 5205-5213, 5215 (2003).

2.  The evidence does not warrant referral for consideration 
of an extraschedular rating for the veteran's left 
epicondylitis.  38 C.F.R. § 3.321(b)(1) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

Concerning VA's duty to notify the appellant, in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court of Appeals for 
Veterans Claims (Court) recently held that a VCAA notice 
letter consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.  

VA satisfied this duty by means of a June 2003 development 
letter, which informed the veteran about the information and 
evidence not of record that was necessary to substantiate the 
claim; information and evidence that VA would seek to obtain 
on his behalf and information or evidence that he was 
expected to provide; and asked him to provide information 
and/or evidence in his possession to VA.  

Adequate notice to the veteran, as required by 38 U.S.C. 
§ 5103(a), was not provided on this issue until after the 
initial unfavorable decision by the agency of original 
jurisdiction.  Assuming for the sake of argument that pre-
decision notice is required, any defect in this regard is 
harmless error in the present case.  See 38 U.S.C.A. § 7261 
(b)(2) (West 2002).  In April 2003, the Board remanded the 
matter for additional development and readjudication of the 
claim; VA obtained all identified evidence and conducted an 
examination in July 2003, prior to the issuance of a 
supplemental statement of the case in February 2004.  Under 
the facts of this case, "the record has been fully 
developed."  Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004).  There is no indication that disposition of the 
veteran's claim would have been different had he received 
pre-adjudicatory notice pursuant to 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The development letter sent to the veteran in June 2003 
properly notified him of his statutory rights.  See Paralyzed 
Veterans of America, et. al. v. Secretary of Department of 
Veterans Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003); 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  Although the letter requested a response within 
30 days, the letter expressly notified the veteran that he 
had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  An 
amendment to the VCAA was enacted clarifying that the one-
year period within which evidence may be submitted does not 
prohibit VA from making a decision on a claim before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  ____).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The record contains a copy of all relevant, 
identified records, and the veteran has not identified any 
pertinent, outstanding evidence requiring further VA 
development of the claim; a response to the June 2003 
development letter cited no additional information or 
evidence about the veteran's left epicondylitis.  As for 
examinations, VA conducted an examination of the left elbow 
in July 2003.  Therefore, the Board concludes that no further 
assistance to the veteran is required.   


II.  Left epicondylitis

In May 2001, the RO granted entitlement to service connection 
for left epicondylitis, and the veteran expressed 
disagreement with the 10 percent evaluation assigned at that 
time.  The appeal being from the initial rating assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration, and it is necessary to determine 
whether the veteran has at any time since his original claim 
met the requirements for a higher disability rating. 
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify 
the various disabilities.  Id.  It is necessary to evaluate 
the disability from the point of view of the veteran working 
or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In evaluating upper extremity disability, it is often 
necessary to distinguish the predominant or major upper 
extremity from the minor upper extremity, as such a 
distinction may affect the criteria for a particular level of 
impairment.  38 C.F.R. § 4.69.  In this case, the veteran is 
right handed.  His service-connected epicondylitis is 
therefore on his minor upper extremity.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Epicondylitis 
is an unlisted disability that the RO evaluated under DC 
5099-5024, tenosynovitis.  See 38 C.F.R. § 4.27.  This 
appears to be the most appropriate code.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  DC 5024 provides that 
tenosynovitis will be rated based on limitation of motion of 
the affected part as degenerative arthritis under 38 C.F.R. 
§ 4.71a, DC 5003.

DC 5206 provides for a 10 percent evaluation where limitation 
of flexion in the forearm is at 100 degrees and a 20 percent 
evaluation where flexion is limited to 90 degrees.  Under DC 
5207, a 10 percent evaluation is warranted where extension is 
limited to 45 or 60 degrees, and a 20 percent evaluation is 
warranted where the extension is limited to 75 degrees.  
Under DC 5213, a 20 percent evaluation requires a limitation 
of motion in pronation involving motion lost beyond the last 
quarter of the arc, with the hand not approaching full 
pronation.  38 C.F.R. § 4.71a.

The veteran complained of left arm pain in September 2000, 
and left lateral epicondylitis was first noted as a diagnosis 
in an October 2000 VA orthopedic clinic note.  Extremity 
examination at that time revealed a full range of motion of 
the left elbow, and neurologic signs were intact.  On VA 
examination in July 2003, the veteran still had no limitation 
of motion.  Accordingly, a higher evaluation is not warranted 
based on limitation of motion.  

In evaluating a service-connected disability involving a 
joint, the Board must consider functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Diagnostic codes pertaining to range of motion do 
not subsume 38 C.F.R. § 4.40 and § 4.45, and the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups. Id.

In October 2000, the veteran reported that his left elbow 
pain aggravates his left wrist extension.  This appears to be 
the basis for the initial assignment of a 10 percent 
evaluation that the RO described as painful or limited 
motion.  See 38 C.F.R. § 4.71a, DC 5215.  

In more recent submissions, the veteran reported his 
orthopedic pain is now a constant, sharp, high-level pain 
that leaves him with a limited range of motion in many of his 
upper extremity joints.  Although the veteran is competent to 
report his symptoms, the medical findings do not support his 
contentions to the extent that he has described.  The Board 
attaches greater probative weight to the clinical findings of 
the examining VA physician, who is a skilled, unbiased 
professional, than to the veteran's statements.  See Cohen v. 
Brown, 10 Vet. App. 128 (1997); Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991).  The July 2003 VA examiner noted 
mild tenderness at the left lateral epicondyle but also noted 
that the veteran's left elbow was otherwise normal and 
asymptomatic, concluding that the veteran's epicondylitis was 
of only mild severity.  The VA orthopedic treatment records 
show numerous complaints related to bilateral shoulder pain 
but very few complaints of pain or dysfunction related 
specifically to the left elbow, and this further supports the 
clinical findings on VA examination, which tend to show that 
the initial 10 percent evaluation adequately compensates the 
veteran's loss of functional loss due to pain.

There are other diagnostic codes that potentially relate to 
impairment of the elbow, and the veteran is entitled to be 
rated under the code that allows the highest possible 
evaluation for the clinical findings shown on objective 
examination.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
After reviewing these alternative provisions, however, the 
Board can find no basis on which to assign a higher rating.  
The remaining diagnostic codes for the elbow and forearm are 
simply inappropriate for rating epicondylitis.  See 38 C.F.R. 
§ 4.71, DCs 5205-5212.

Since the effective date of the grant of entitlement to 
service connection, the severity of the veteran's left 
epicondylitis has warranted no more than the currently 
assigned 10 percent evaluation.  The benefit-of- the-doubt 
doctrine is inapplicable here because the preponderance of 
the evidence is against the claim.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The RO considered an extra-schedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extra-schedular consideration was not warranted in this 
case.  The Board agrees.  The veteran has not required any 
periods of hospitalization for his epicondylitis, and there 
is no evidence in the claims file to suggest that marked 
interference with employment is the result of his 
service-connected disability.  Rather, the limited evidence 
on point, such as the July 2003 VA examination report, 
indicates his left epicondylitis does not affect his work 
duties.  In the absence of evidence presenting such 
exceptional circumstances, the claim is not referred for 
consideration of an extra-schedular rating; his disability is 
appropriately rated under the schedular criteria.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for left epicondylitis is denied.


REMAND

Unfortunately, another remand is required for compliance with 
VA's duty to assist.  This is necessary to ensure that there 
is a complete record upon which to decide the veteran's 
claims so that he is afforded every possible consideration.

The Board is obligated by law to ensure that the RO complies 
with its directives. "[A] remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  In other 
words, where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Among other things, the Board's April 2003 remand identified 
information on the veteran's January 2001 application for 
compensation or pension requiring further development.  
Pursuant to the Board's remand, the RO sent a development 
letter to the veteran in June 2003.  The letter specifically 
requested the complete address for two people mentioned in 
the veteran's January 2001 application for compensation or 
pension who reportedly have additional information about the 
veteran's shoulder and seizure disabilities.  The development 
letter indicated VA would then request a statement from these 
persons.  In July 2003, the veteran responded to the letter.  
He provided the complete address for one of the cited persons 
and noted that the other individual is no longer available.  
VA has not conducted further development from the additional 
information provided.

The veteran's July 2003 response also included additional 
information requiring further development.  He provided the 
names and addresses of two co-workers familiar with his 
seizure activity or its residuals, and he also provided the 
name and phone number of a previous employer familiar with 
his seizure disability.  VA must attempt to obtain these 
records, in addition to any updated treatment records from 
the veteran's established treating source, the Central Texas 
VA Healthcare System.  38 U.S.C.A. § 5103A(a) (West 2002); 
38 C.F.R. § 3.159(c), (d).   

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Make arrangements to obtain statements 
from the four sources identified in the 
veteran's July 2003 submission (D.S., G.I., 
D.P., and T.B.).

2.  Make arrangements to obtain updated 
treatment records from the Central Texas VA 
Health Care System, dated after December 20, 
2003.

3.  Review the claims folder and ensure that 
the foregoing development actions have been 
conducted and completed in full.  If further 
action is required, it should be undertaken 
before further adjudication of the claims.

4. The RO should then readjudicate the 
veteran's shoulder and seizure claims, with 
application of all appropriate laws, 
regulations, and case law, and consideration 
of any additional information obtained as a 
result of this remand.  If any of the 
decisions with respect to the claims remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



